UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                           Submitted October 24, 2005*
                            Decided October 31, 2005

                                     Before

                  Hon. FRANK H. EASTERBROOK, Circuit Judge

                   Hon. KENNETH F. RIPPLE, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

No. 05-2030

EDGAR SOLACHE,                              Appeal from the United States District
    Plaintiff-Appellant,                    Court for the Northern District of
                                            Illinois, Western Division
      v.
                                            No. 03 C 50077
NISSAN FORKLIFT CORP.,
     Defendant-Appellee.                    Philip G. Reinhard,
                                            Judge.



                                   ORDER

      Edgar Solache, a male of Mexican descent, sued his former employer Nissan
Forklift Corporation (“NFC”) under Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e, and 42 U.S.C. § 1981. NFC fired Solache for “gross misconduct,”
but Solache alleges that his termination was actually the result of race and sex
discrimination. The district court granted summary judgment for NFC, finding

      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-2030                                                                     Page 2
that Solache failed to establish either a prima facie case of discrimination or that
NFC’s stated reason for his discharge was pretextual. We affirm.

       Solache began working for NFC in December 1999 as a Materials Handler,
and was promoted several times. The year after he was hired, Solache was
assigned to a new supervisor who, according to Solache, did not treat him as well as
other employees. Solache claims that after two years the new supervisor pressured
him into a “cycle counter” position, but he resisted because he feared he would not
have as much job security in the new position.

       Shortly after Solache moved to the cycle counter position, Elias “Vicente”
Fernandez, a temporary NFC employee, asked Solache to recommend him for the
Materials Handler position, but Solache refused. According to Solache, his refusal
exacerbated their relationship, and they frequently had verbal confrontations.
Solache’s supervisors subsequently instructed him to avoid any further contact with
Vicente. Despite these instructions, Solache and Vicente had another confrontation
involving threats and name calling. The human resources department investigated
this incident and decided to terminate both men.

      Solache brought this action against NFC, alleging that his termination was
based on race and sex. The district court granted summary judgment in favor of
NFC. Finding no direct evidence of discrimination, the court analyzed Solache’s
claims under the indirect burden-shifting method, see McDonnell Douglas Corp. v.
Green, 411 U.S. 792, 802 (1973), which requires a plaintiff to show, among other
things, that similarly situated employees outside of his protected group were
treated more favorably. The court determined that the employees identified by
Solache had not engaged in similar conduct. Alternatively, the court concluded that
Solache did not show that NFC’s reason for his discharge was pretextual.

       On appeal Solache challenges the district court’s determination that he failed
to identify similarly situated employees. Solache points to five employees whom he
claims were engaged in similar conduct to his but were not terminated. He also
contends that NFC’s stated reason was a pretext because their investigation was
too inadequate to make any determination about his conduct.

      Because NFC has advanced a legitimate nondiscriminatory reason for
Solache’s termination–violating direct instructions from his supervisors–which is
supported by the record, the key question is whether Solache can demonstrate
pretext. Johnson v. Nordstrom, Inc., 260 F.3d 727, 732 (7th Cir. 2001). To meet his
burden of demonstrating that NFC’s reason for terminating him was pretextual,
Solache must establish more than just that NFC was mistaken, he must show their
stated reason is a lie. Ballance v. City of Springfield, 424 F.3d 614, 617 (7th Cir.
2005). His argument is difficult to ascertain, but he appears to suggest that NFC
No. 05-2030                                                                   Page 3
could not actually have based their decision to terminate Solache on the incident
with Vicente because their investigation was so inadequate they could not have
been sure what really happened.

       To show the inadequacy of the investigation, Solache first points to
discrepancies between the deposition testimony of the person who conducted the
investigation, Mark Trotter, and that of Galvez, a witness to the incident. Trotter
and Galvez disagreed about how many times Galvez was interviewed during the
investigation. But conflicting testimony about the number of interviews in the
investigation does not effect whether NFC honestly believed the result of the
investigation. See Little v. Ill. Dep’t. of Revenue, 369 F.3d 1007, 1013 (7th Cir.
2004).

       Solache also argues that NFC was not correct about the reason it terminated
him because Galvez gave faulty information during the investigation. But whether
the results of the investigation were accurate is irrelevant as long as NFC honestly
believed its conclusions when it decided to terminate Solache. Little, 369 F.3d at
1012. Because the evidence offered by Solache does not suggest NFC lied about its
reasons for terminating him, the district court correctly determined there is not a
genuine issue of fact as to pretext.

      Accordingly, we AFFIRM the judgment of the district court.